Citation Nr: 1503845	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from December 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2008.  In a decision dated in February 2013, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 memorandum decision, the Court vacated and remanded the Board's decision as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court issued a decision in June 2014 that vacated and remanded the February 2013 Board decision.  After the case was returned to the Board, in June 2014, the Veteran's representative submitted additional arguments along with a psychiatric medical report dated in August 2013.  She specifically stated that the Veteran did not waive his right to have the new evidence considered by the RO in the first instance.  Therefore, the case must be remanded to the RO for initial consideration of the additional evidence.  38 C.F.R. § 20.1304(c) (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review the Veteran's application to reopen a claim for service connection for an acquired psychiatric disability in light of all evidence of record, including the medical evidence and argument received at the Board in June 2014.  After undertaking any indicated development, readjudicate the claim.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative a supplemental statement of the case, which addresses all evidence received since the December 2012 supplemental statement of the case.  After affording an opportunity for response, the case should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

